


110 HR 1690 IH: Guaranteeing Airport Physical

U.S. House of Representatives
2007-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1690
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2007
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To improve airport screening and
		  security.
	
	
		1.Short titleThis Act may be cited as the
			 Guaranteeing Airport Physical
			 Screening Standards Act.
		2.Enhanced perimeter
			 security and access control through comprehensive screening of airport
			 workers
			(a)Pilot
			 programNot later than 120 days after the date of enactment of
			 this Act, the Assistant Secretary of Homeland Security (Transportation Security
			 Administration) shall implement a pilot program at 5 commercial service
			 airports to physically screen all airport workers with access to secure and
			 sterile areas of the airport.
			(b)Participating
			 airportsAt least 2 of the airports participating in the pilot
			 program shall be large hub airports (as defined in section 40102 of title 49,
			 United States Code). Each of the remaining airports participating in the pilot
			 program shall represent a different airport security risk category (as defined
			 by the Assistant Secretary).
			(c)Screening
			 standardsScreening for airport workers under the pilot program
			 shall be conducted under the same standards as apply to individuals at airport
			 security screening checkpoints, and shall be carried out by contract screeners
			 at a minimum of 2 airports.
			(d)DurationThe
			 pilot program shall be carried out for a period of not less than 180
			 days.
			(e)Report
				(1)In
			 generalNot later than 90 days after the last day of the pilot
			 program, the Assistant Secretary shall submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Commerce,
			 Science, and Transportation of the Senate a report on the results of the pilot
			 program.
				(2)ContentsThe
			 report shall contain, at a minimum, the following:
					(A)An assessment of
			 the impact of physically screening all airport workers with access to secure
			 and sterile airport areas on screening and logistical resources.
					(B)An assessment of
			 the security improvements that are achieved from comprehensively screening such
			 workers.
					(C)An assessment of
			 the costs of comprehensively screening such workers.
					(f)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			3.Secured areas of
			 airports
			(a)Implementation
			 of improved airport perimeter access securityNot later than 1
			 year after the date of the enactment of this Act, the Assistant Secretary of
			 Homeland Security (Transportation Security Administration) shall issue
			 regulations, directives, or other appropriate measures to implement the
			 requirements of section 44903(h)(4) of title 49, United States Code.
			(b)Airport security
			 plansThe Assistant Secretary shall set a schedule for requiring
			 airports to update their airport security plans to comply with the requirements
			 of section 44903(h)(4) not later than 3 years after the issuance of the
			 regulations, directives, or other measures required under subsection
			 (a).
			4.Hiring of
			 screeners
			(a)Number of
			 screenersNotwithstanding any other provision of law, the
			 Secretary of Homeland Security may hire the number of passenger and baggage
			 screeners that the Secretary determines necessary to ensure aviation
			 security.
			(b)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out this section.
			
